Cook, J.,
concurring in part and dissenting in part. I concur in paragraphs one and two of the syllabus. However, I respectfully dissent from paragraphs three, four and five. I disagree with the majority’s conclusion that the Halper-Austin-Kurth Ranch “trilogy” mandates a finding that the ALS constitutes punishment. The recent United States Supreme Court pronouncement in United States v. Ursery (1996), 518 U.S. -, 116 S.Ct. 2135, 135 L.Ed.2d 549, so limits the applicability of those cases to their individual facts as to render discussion of them as a group inapposite.
Unless the ALS sanction is intended as punishment, such that the proceeding is essentially criminal in character, the Double Jeopardy Clause is not applicable. United States v. One Assortment of 89 Firearms (1984), 465 U.S. 354, 362, 104 S.Ct. 1099, 1105, 79 L.Ed.2d 361, 368. In Ursery, the Supreme Court employed the two-part analysis articulated in 89 Firearms, supra, to determine whether an in rem civil forfeiture proceeding constituted punishment. 518 U.S. at ---, 116 S.Ct. at 2146-2148, 135 L.Ed.2d at 566-569. In reaching its conclusion, the Ursery court rejected the notion that the Halper-Austin-Kurth Ranch trilogy accomplished a “radical jurisprudential shift” in double jeopardy analysis. Id. at ---, 116 S.Ct. at 2143-2144, 135 L.Ed.2d at 562-564. Rather, the court limited application of the “trilogy” to the facts presented in them. For example, the court limited the Halper proportionality test to in personam civil penalties, the Kurth Ranch analysis to tax proceedings, and Austin to civil forfeitures under the Excessive Fines Clause. Id. at ---, 116 S.Ct. at 2146-2148, 135 L.Ed.2d at 566-569. The court stressed that “[n]one of those cases dealt with the subject of this case: in rem civil forfeitures for purposes of the Double Jeopardy Clause.” Id. at -, 116 S.Ct. at 2147, 135 L.Ed.2d at 568.
Clearly, the ALS is not a tax proceeding; nor does Gustafson challenge the ALS under the Excessive Fines Clause. Thus, we must consider whether the ALS is more in the nature of an in rem civil forfeiture or an in personam civil penalty to determine the proper punishment analysis to apply in this case.
*453In discussing the differences between in rem civil forfeitures and in personam civil penalties, the Ursery court stated:
“[W]e have distinguished civil penalties such as fines from civil forfeiture proceedings that are in rem. While a ‘civil action to recover ... penalties, is punitive in character,’ and much like a criminal prosecution in that ‘it is the wrongdoer in person who is proceeded against ... and punished,’ in an in rem forfeiture proceeding, ‘it is the property which is proceeded against, and by resort to a legal fiction, held guilty and condemned.’
“* * * Civil penalties are designed as a rough form of ‘liquidated damages’ for the harms suffered by the Government as a result of a defendant’s conduct. * * * Civil forfeitures, in contrast to civil penalties, are designed to do more than simply compensate the Government. Forfeitures serve a variety of purposes, but are designed primarily to confiscate property used in violation of the law, and to require disgorgement of the fruits of illegal conduct.” Id. at ---, 116 S.Ct. at 2144-2145, 135 L.Ed.2d at 565.
A driver’s license is a property right, and not a liberty interest. See State v. Williams (1996), 76 Ohio St.3d 290, 667 N.E.2d 932; see, also, Doyle v. Ohio Bur. of Motor Vehicles (1990), 51 Ohio St.3d 46, 554 N.E.2d 97, paragraph two of the syllabus (“In Ohio, a license to operate a motor vehicle is a privilege, and not an absolute property right.”). The ALS also serves a variety of purposes, but is designed primarily to remove intoxicated drivers from the highways by temporarily confiscating the licenses of those drivers when they have been used to violate the law. See Dobbins v. Ohio Bur. of Motor Vehicles (1996), 75 Ohio St.3d 533, 539, 664 N.E.2d 908, 912. For these reasons, I conclude that the ALS is more in the nature of an in rem civil forfeiture rather than an in personam civil penalty and, accordingly, apply the 89 Firearms two-part analysis to determine whether the ALS is civil and remedial or criminal and punitive in nature.
Under the first prong of the 89 Firearms test, this court should ask whether the General Assembly intended the proceedings under R.C. 4511.191 to be criminal or civil. 465 U.S. at 362, 104 S.Ct. at 1105, 79 L.Ed.2d at 368. The General Assembly’s intent is most clearly demonstrated by the procedural mechanisms it established to enforce the ALS. See Ursery, 518 U.S. at ---, 116 S.Ct. at 2146-2148, 135 L.Ed.2d at 566-569. As noted by the majority, the ALS is accomplished through “administrative proceedings” of a summary nature. The proceedings are not conducted in the criminal court, but rather are conducted initially by the arresting officer and processed within the bureaucracy of the BMV. Thereafter, a judicial officer presides over the administrative appeal of the ALS. At the appeal, the defendant carries the burden of proving by a preponderance of the evidence that one of the specified conditions for the ALS has not been met. R.C. 4511.191(H)(2). By creating these distinctly *454administrative and civil proceedings to enforce the ALS, the General Assembly has indicated that it intended a civil and not a criminal sanction.
Under the second part of the 89 Firearms test, a court considers whether the proceedings are so punitive in fact as to “persuade us that the forfeiture proceeding^] may not legitimately be viewed as civil in nature,” despite the General Assembly’s intent. 465 U.S. at 366, 104 S.Ct. at 1107, 79 L.Ed.2d at 371. “ ‘ “Only the clearest proof’ ’ that the purpose and effect of [the ALS] are punitive will suffice to override [the General Assembly’s] manifest preference for a civil sanction. * * * ” (Citations omitted.) Id. at 365, 104 S.Ct. at 1106, 79 L.Ed.2d at 370. In Kennedy v. Mendoza-Martinez (1963), 372 U.S. 144, 168-169, 83 S.Ct. 554, 567-568, 9 L.Ed.2d 644, 661, the court set forth a list of considerations that are helpful in making this determination, although this list is “neither exhaustive nor dispositive.” United States v. Ward (1980), 448 U.S. 242, 249, 100 S.Ct. 2636, 2641, 65 L.Ed.2d 742, 750.5
As was the case in Ursery, most significant among the considerations is that despite having certain punitive aspects, the ALS serves important nonpunitive goals. 518 U.S. at ---, 116 S.Ct. at 2148-2149, 135 L.Ed.2d at 570. The goal and corresponding purpose of the ALS are to remove drunk drivers from our highways in order to protect the public. Although the terms of the suspension may extend beyond the time period necessary to achieve this immediate goal, the length of the suspension directly correlates to the number of OMVI convictions within the preceding five years and is not excessive. Scaling the terms of the suspension reflects the level of danger repeat offenders are presumed to present to the public and the overriding remedial nature of the suspension. The 1993 amendments to the ALS statute also support the conclusion that the suspension is remedial. Under the older provisions of the ALS statute, the suspension did not become effective until processed by the BMV, See State v. Sims (Aug. 21, 1995), Butler App. No. CA94-12-215, unreported, 1995 WL 493291. Under the current ALS statute, however, the suspension is immediately effective. R.C. 4511.191(D)(1). This change indicates the legislative intent to pass remedial legislation accelerating the time for the removal of allegedly intoxicated drivers from the road. Though the ALS may be said to serve the purpose of deterrence, this purpose may serve criminal as well as civil *455goals. Ursery, 518 U.S. at ---, 116 S.Ct. at 2148-2149, 135 L.Ed.2d at 570.
Other considerations relevant to the question of whether a proceeding is criminal support a conclusion that R.C. 4511.191 is a civil proceeding. As acknowledged by the majority, these proceedings historically and repeatedly have been considered civil in nature and remedial in purpose. Dobbins, 75 Ohio St.3d at 537, 664 N.E.2d at 911; Andrews v. Turner (1977), 52 Ohio St.2d 31, 6 O.O.3d 149, 368 N.E.2d 1253; Hoban v. Rice (1971), 25 Ohio St.2d 111, 54 O.O.2d 254, 267 N.E.2d 311; State v. Starnes (1970), 21 Ohio St.2d 38, 50 O.O.2d 84, 254 N.E.2d 675. This court has previously labeled the temporary license suspension an “inconvenience,” Columbus v. Adams (1984), 10 Ohio St.3d 57, 60, 10 OBR 348, 350, 461 N.E.2d 887, 890, and the granting of a license a privilege and not an absolute property right. Dobbins, 75 Ohio St.3d at 538, 664 N.E.2d at 912; Doyle, 51 Ohio St.3d at 51, 554 N.E.2d at 102. Thus, under our precedent, the temporary revocation of a driver’s license does not establish an affirmative restraint or disability. In addition, there is no requirement that the government establish scienter in order to establish that the license is subject to suspension. Although the ALS is tied to criminal activity, I find, as did the Ursery court, that by itself, this fact does not constitute the “clearest proof’ necessary to show that the proceeding is criminal.
Accordingly, I would hold that the ALS is not punishment for purposes of the Double Jeopardy Clause and therefore, does not preclude a later OMVI conviction.
Patton, J., concurs in the foregoing opinion.

. The Mendoza-Martinez considerations include “[wjhether the sanction involves an affirmative disability or restraint, whether it has historically been regarded as punishment, whether it comes into play only on a finding of scienter, whether its operation will promote the traditional aims of punishment — retribution and deterrence, whether the behavior to which it applies is already a crime, whether an alternative purpose to which it may rationally be connected is assignable for it, and whether it appears excessive in relation to the alternative purpose assigned * * (Footnotes omitted.) 372 U.S. at 168-169, 83 S.Ct. at 567-568, 9 L.Ed.2d at 661.